Citation Nr: 0906498	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
service connection for a right knee disorder.  The Veteran 
disagreed and perfected an appeal.

In a June 2007 decision, the Board remanded the claim for 
entitlement to service connection for a right knee disorder 
to the RO for further evidentiary development.  The claim is 
once again before the Board for consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports a finding that the Veteran's right knee 
condition is not related to military service.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his right knee disorder is a result 
of injuries he suffered during his active duty military 
service.  The Board will first address preliminary matters 
and then render a decision on the issue on appeal.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to request that the 
Veteran provide names of medical providers who had treated 
his condition, to obtain any records he identified, and to 
incorporate those records into the Veteran's VA claims 
folder.  After the records were made a part of the record, 
VBA was to arrange for a VA medical examiner to examine the 
Veteran.  The examiner was to provide a description of the 
Veteran's current knee condition and to provide an opinion 
whether it was at least as likely as not that any such right 
knee condition was incurred in or aggravated by the Veteran's 
active duty service.  VBA was also ordered to provide the 
Veteran with written notice of the medical examination and to 
inform him of the consequences of a failure to appear at such 
an examination.  Following completion of the foregoing, VBA 
was to readjudicate the Veteran's claim for entitlement to 
service connection for a right knee disorder and, if the 
benefit on appeal was still denied, provide a supplemental 
statement of the case (SSOC) to the Veteran and his 
representative.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Here the record shows that VBA contacted the Veteran in 
writing in a July 2008 letter and asked him to identify or 
provide medical records regarding treatment of his right knee 
condition.  VBA also informed the Veteran in writing in a 
different July 2008 letter of the importance of appearing at 
a scheduled medical examination and described the 
consequences for failing to appear.  The record shows that 
the Veteran underwent a VA medical examination in September 
2008.  The examiner described the Veteran's right knee 
condition and provided an opinion regarding the etiology of 
the right knee condition.  Finally, a SSOC was issued in 
November 2008.

The Board finds that VBA substantially complied with the June 
2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
September 2003 about the information and evidence that is 
necessary to substantiate his claim for service connection by 
informing the veteran that the evidence must show that he had 
an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.  

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated February 2007.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The Veteran's service treatment 
records, service personnel records, VA treatment records and 
private medical records identified by the Veteran are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  As noted above, the Veteran 
received a VA medical examination in September 2008 regarding 
his claim for service connection for a right knee disorder.


VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran specifically elected in writing in the 
January 2005 VA Form 9 substantive appeal that he requested a 
Travel Board hearing.  However, in the August 2006 
substantive appeal, the Veteran indicated he no longer wanted 
such a hearing.

The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted above, the evidence must support each Hickson 
element.  The Board will address each element in turn.

With regard to element (1), the September 2008 VA examiner 
diagnosed the Veteran's right knee condition as "status post 
fixation of the patella."  Thus, element (1) is satisfied.

With regard to element (2), the Veteran's service treatment 
records include entries made in May 1952 indicating the 
Veteran complained of knee pain; January 1954 entries 
indicating that the Veteran was treated for a contusion to 
the right knee with tenderness and swelling; and a discharge 
physical which indicated no knee disabilities.  The Board 
finds that the evidence supporting element (2) is at least in 
equipoise, and that the second element of Hickson is thus 
satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the September 2008 examiner reviewed the 
Veteran's VA claims folder and listed the May 1952 and 
January 1954 service treatment record entries, and noted that 
there is "no evidence following discharge to document a 
chronic problem of the right knee."  Based on the review of 
the Veteran's claims folder, the examiner opined that "it is 
less likely than not that the Veteran's condition of the 
right knee originated in the service, was aggravated during 
the service or in any other way etiologically related to the 
service."  The Board notes that the record includes a July 
1994 letter from Dr. D.S. describing the condition of the 
Veteran's knees.  Dr. D.S. opined that the Veteran's knee 
condition prevented his return to his previous type of 
employment, but did not provide an opinion regarding the 
etiology of the Veteran's knee condition.  

The Board has thoroughly reviewed the record and has not 
found any other medical evidence which addresses whether 
there is a nexus between the Veteran's current condition and 
his active duty service.  To the extent that the Veteran has 
made statements that his knee condition is related to his 
military service, the Board observes that there is nothing in 
the record indicating he is competent to make such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For that reason, the 
Veteran's statements are not probative regarding the etiology 
of the knee condition.

For the reasons and bases stated above, the Board finds that 
Hickson element (3) is not satisfied and that the claim fails 
for that reason.  The Board finds that entitlement to service 
connection for a right knee condition is not warranted.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


